Order of the County Court of Suffolk county setting aside the verdict and directing a new trial reversed on the law and the facts, with costs, and motion denied, with costs, on condition that the plaintiff stipulate that the verdict be reduced to $500, in which event the verdict is reinstated for that amount. If plaintiff fails to make such stipulation, the order is unanimously affirmed, with costs. In our opinion, a verdict in plaintiff’s favor was sustained by the greater weight of evidence, and it should not have been set aside. The damages, however, are excessive and should be reduced to $500. Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ., concur.